TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00055-CV




                                       In re Adrian Acosta




                            ORIGINAL PROCEEDING FROM COUNTY



                              MEMORANDUM OPINION


                   Relator Adrian Acosta has filed a petition for writ of mandamus, seeking to

compel Pfluger Bars, LLC to make certain business records available for examination. However,

we lack jurisdiction to issue such a writ of mandamus unless necessary to enforce our

jurisdiction, which is not implicated here. See Tex. Gov’t Code § 22.221(b); see also In re

Elusive Holdings, Inc., No. 03-21-00563-CV, 2021 WL 6138796, at *2 (Tex. App.—Austin

Dec. 30, 2021, orig. proceeding). The petition for writ of mandamus is dismissed for want

of jurisdiction.

                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 18, 2022